


Exhibit 10.1

FIFTEENTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT

                    FIFTEENTH AMENDMENT AND LIMITED WAIVER, dated as of December
14, 2006, to the Credit Agreement referred to below (this “Amendment”) among
BUTLER INTERNATIONAL, INC., a Maryland corporation (“Holdings”), BUTLER SERVICE
GROUP, INC., a New Jersey corporation, as Borrower (the “Borrower”); the other
Credit Parties signatory hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (in its individual capacity, “GE Capital”), for itself, as
Lender, and as Agent for Lenders (“Agent”) and the other Lenders signatory
hereto from time to time.

WITNESSETH:

                    WHEREAS, Borrower, the other Credit Parties signatory
thereto, Agent, and Lenders signatory thereto are parties to that certain Second
Amended and Restated Credit Agreement, dated as of September 28, 2001 (including
all annexes, exhibits and schedules thereto, and as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

                    WHEREAS, Agent and Lenders have agreed to amend the Credit
Agreement in the manner, and on the terms and conditions, provided for herein.

                    NOW THEREFORE, in consideration of the premises and for
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

                    1. Definitions. Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in Annex A of the Credit
Agreement.

                    2. Limited Consent. (i) On or about December 15, 2006,
Borrower issued 8,500 shares of series A preferred Stock (the “Preferred Stock”)
and warrants exercisable to purchase an aggregate of 2,125,000 shares of common
Stock for an aggregate cash consideration of $8,500,000 (the “Preferred Stock
Offering”). Agent and Requisite Lenders consented to the Preferred Stock
Offering in the Fourteenth Amendment and Limited Waiver to Credit Agreement,
dated October 31, 2006 (the “Fourteenth Amendment”).

                    (ii) Notwithstanding the restrictions of Section 1.3(c) of
the Credit Agreement and Section 2(iii) of the Fourteenth Amendment, Borrower
shall apply the proceeds of the Preferred Stock Offering in the following
revised manner: (a) Borrower shall apply $6,000,000 of the net proceeds of the
Preferred Stock Offering to prepay the Term Loan on or prior to December 18,
2006 (the “Initial Term Loan Repayment”); (b) Borrower shall apply $2,000,000 of
the net proceeds of the Preferred Stock Offering to fund its working capital
account on or prior to December 18, 2006 (“Working Capital Funds”); and (c) any
additional proceeds of the Preferred Stock Offering in excess of $8,000,000 in
the aggregate (inclusive of the Initial Term Loan Repayment and the payment of
the Working Capital Funds) shall be applied by Borrower to prepay the Term Loan.

--------------------------------------------------------------------------------




                    3. Amendment to Article 3 of the Credit Agreement. Article 3
of the Credit Agreement is hereby amended as of the Amendment Effective Date (as
defined below) by adding to the end thereof the following new Sections 3.26 and
3.27:

 

 

 

          “3.26 Foreign Assets Control Regulations. None of the Credit Parties
nor, to the best knowledge of each Credit Party, any Affiliate of any Credit
Party, is, or will after consummation of the Related Transactions, the Preferred
Stock Offering and the application of the proceeds of the Loans, by reason of
being a “national” of a “designated foreign country” or a “specially designated
national” within the meaning of the Regulations of the Office of Foreign Assets
Control, United States Treasury Department (31 C.F.R., Subtitle B, Chapter V),
or for any other reason, in violation of, any United States Federal statute or
Presidential Executive Order concerning trade or other relations with any
foreign country or any citizen or national thereof or the ownership or operation
of any property.

 

 

 

          3.27 Anti-Terrorism Law.

 

 

 

               (a) No Credit Party and, to the knowledge of the Credit Parties,
none of its Affiliates is in violation of any laws relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “Patriot
Act”).

 

 

 

               (b) No Credit Party, and to the knowledge of the Credit Parties,
no Affiliate or broker or other agent of any Credit Party acting or benefiting
in any capacity in connection with the Loans is any of the following:

 

 

 

                    (i) a Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

 

 

                    (ii) a Person owned or controlled by, or acting for or on
behalf of, any Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

 

 

 

                    (iii) a Person with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law; or

 

 

 

                    (iv) a Person that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order.

 

 

 

               (c) No Credit Party and, to the knowledge of the Credit Parties,
no broker or other agent of any Credit Party acting in any capacity in
connection with the Loans (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in paragraph (b) above, (ii) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading


--------------------------------------------------------------------------------




 

or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.”

 

 

 

          4. Amendments to Article 5 of the Credit Agreement.

 

 

                   (i) Section 5.15 of the Credit Agreement is hereby amended
and restated as of the Amendment Effective Date as follows:

 

 

 

          “5.15 Issuance of Holdings’ Common Stock. Holdings agrees to issue to
GE Capital, in the name of CFE, (a) twenty-five thousand shares (25,000) of
common Stock on September 30, 2005, (b) thirty-five thousand shares (35,000) of
common Stock on December 30, 2005, (c) forty thousand shares (40,000) of common
Stock on February 28, 2006, (d) ten thousand shares (10,000) of common Stock on
March 31, 2006 and on each month-end date ending thereafter until October 31,
2006 and (e) twenty-five thousand shares (25,000) of common Stock on November
30, 2006 and on each month-end date ending thereafter until the occurrence of
the Initial Term Loan Repayment and the payment of the Working Capital Funds.”

 

 

                   (ii) Section 5.16 of the Credit Agreement is hereby amended
and restated as of the Amendment Effective Date as follows:

 

 

 

          “5.16 Credit Commitment. Borrower shall have obtained and delivered to
Agent or to Agent and Lenders, on or prior to April 30, 2007, a copy of a fully
executed commitment letter for a $60,000,000 revolving credit facility, in form
and substance satisfactory to Agent, which revolving credit facility shall be
utilized to repay in full in cash all of the Obligations.”

 

 

                   (iii) Section 5.17 of the Credit Agreement is hereby deleted
in its entirety as of the Amendment Effective Date, and in consideration
thereof, on or prior to March 31, 2007, Borrower shall make a cash payment in
the amount of $1,000,000, which amount shall be applied in full to prepay the
Term Loan.

 

 

 

          5. Amendment to Annex A (Definitions) of the Credit Agreement.

 

 

                   (i) Annex A (Definitions) of the Credit Agreement is hereby
amended as of the Amendment Effective Date by adding the following definitions
in the appropriate alphabetical order:

 

 

 

          “‘Anti-Terrorism Law’ has the meaning ascribed to it in Section
3.27(a).”

 

 

 

          “‘Executive Order’ has the meaning ascribed to it in Section 3.27(a).”

 

 

 

          “‘Patriot Act’ has the meaning ascribed to it in Section 3.27(a).”

 

 

 

          “‘Preferred Stock Offering’ means Borrower’s issuance on or about
December 15, 2006 of up to 8,500 shares of its series A preferred Stock and
warrants exercisable to


--------------------------------------------------------------------------------




 

 

 

purchase an aggregate of up to 2,125,000 shares of common Stock for an aggregate
cash consideration of up to $8,500,000.”

 

 

 

          “‘ Restated Financial Statements’ has the meaning ascribed to it in
subsection (q) of Annex E.”

 

 

 

          “‘2005 Year End Financial Information’ has the has the meaning
ascribed to it in subsection (q) of Annex E.”

 

 

 

          “‘2006 Fiscal Quarter Financial Information’ has the has the meaning
ascribed to it in subsection (q) of Annex E.”

 

 

                    (ii) Annex A (Definitions) of the Credit Agreement is hereby
further amended as of the Amendment Effective Date by deleting the language
“April 30, 2007” in clause (a) of the definition of “Commitment Termination
Date” and substituting in lieu thereof the language “June 30, 2007.”

 

 

                    6. Amendment to Subsection (q) of Annex E (Financial
Statements and Projections - Reporting) of the Credit Agreement. Subsection (q)
of Annex E (Financial Statements and Projections – Reporting) of the Credit
Agreement is hereby amended and restated as of the Amendment Effective Date as
follows:

 

 

 

               “(q) Restated 2004 Audited Financial Statements; 2005 Audited
Financial Statements; 2006 Fiscal Quarter Financial Information; and 10-Q
Filings. To Agent, on or prior to March 31, 2007, (i) restated audited Financial
Statements for Borrower and its Subsidiaries for Fiscal Year ended December 31,
2004 (the “Restated Financial Statements”), which Restated Financial Statements
shall be prepared in accordance with GAAP and certified without qualification by
an independent certified public accounting firm of national standing or
otherwise acceptable to Agent, (ii) the annual Financial Statements,
certifications, statements, reports, letters and all other documentation
required to be delivered pursuant to Section 4.1 (a) and clause (d) of Annex E
of the Credit Agreement in respect of the Fiscal Year ended December 31, 2005
(the “2005 Year End Financial Information”) for Borrower and its Subsidiaries on
a consolidated basis, which 2005 Year End Financial Information shall be
prepared in accordance in all respects with subsection (d) hereof, (iii) the
quarterly financial information, certifications, management discussion and
analysis and all other documentation required to be delivered pursuant to
Section 4.1 (a) and clause (b) of Annex E of the Credit Agreement in respect of
the Fiscal Quarters ended March 31, 2006, June 30, 2006 and September 30, 2006
(collectively, the “2006 Fiscal Quarter Financial Information”) for Borrower and
its Subsidiaries, which 2006 Fiscal Quarter Financial Information shall be
prepared in accordance in all respects with subsection (b) hereof and (iv) any
and all quarterly reports on Form 10-Q filed by any Credit Party with the
Securities and Exchange Commission during the period commencing on January 1,
2003 and ending on December 31, 2006 and all other documentation required to be
delivered pursuant to Section 4.1 (a) and clause (g) of Annex E of the Credit
Agreement.”


--------------------------------------------------------------------------------




                    7. Representations and Warranties. To induce Agent and
Lenders to enter into this Amendment, each of Holdings and Borrower makes the
following representations and warranties to Agent and Lenders:

                         (i) The execution, delivery and performance of this
Amendment and the performance of the Credit Agreement, as amended by this
Amendment (the “Amended Credit Agreement”) by Borrower and the other Credit
Parties: (a) is within such Person’s organizational power; (b) has been duly
authorized by all necessary or proper corporate and shareholder action; (c) does
not contravene any provision of such Person’s charter or bylaws or equivalent
organizational documents; (d) does not violate any law or regulation, or any
order or decree of any court or Governmental Authority; (e) does not conflict
with or result in the breach or termination of, constitute a default under or
accelerate or permit the acceleration of any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Person is a party or by which such Person or any of its property is
bound; (f) does not result in the creation or imposition of any Lien upon any of
the property of such Person other than those in favor of Agent pursuant to the
Loan Documents; and (g) does not require the consent or approval of any
Governmental Authority or any other Person.

                         (ii) This Amendment has been duly executed and
delivered by or on behalf of each of Holdings, Borrower and the other Credit
Parties.

                         (iii) Each of this Amendment and the Amended Credit
Agreement constitutes a legal, valid and binding obligation of Borrower and each
of the other Credit Parties party thereto, enforceable against each in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

                         (iv) No Default or Event of Default has occurred and is
continuing after giving effect to this Amendment.

                         (v) No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Credit Party, threatened
against any Credit Party, at law, in equity or otherwise, before any court,
board, commission, agency or instrumentality of any Governmental Authority, or
before any arbitrator or panel of arbitrators, (a) which challenges Borrower’s
or, to the extent applicable, any other Credit Party’s right, power, or
competence to enter into this Amendment or perform any of their respective
obligations under this Amendment, the Amended Credit Agreement or any other Loan
Document, or the validity or enforceability of this Amendment, the Amended
Credit Agreement or any other Loan Document or any action taken under this
Amendment, the Amended Credit Agreement or any other Loan Document or (b) which
if determined adversely, is reasonably likely to have or result in a Material
Adverse Effect. To the knowledge of Holdings or Borrower, there does not exist a
state of facts which is reasonably likely to give rise to such proceedings.

                         (vi) The representations and warranties of Borrower and
the other Credit Parties contained in the Credit Agreement and each other Loan
Document shall be true and correct

--------------------------------------------------------------------------------




on and as of the Amendment Effective Date and the date hereof with the same
effect as if such representations and warranties had been made on and as of such
date, except that any such representation or warranty which is expressly made
only as of a specified date need be true only as of such date.

                    8. No Other Amendments/Waivers. Except as expressly amended
herein, the Credit Agreement and the other Loan Documents shall be unmodified
and shall continue to be in full force and effect in accordance with their
terms. In addition, this Amendment shall not be deemed a waiver of any term or
condition of any Loan Document and shall not be deemed to prejudice any right or
rights which Agent, for itself and Lenders, may now have or may have in the
future under or in connection with any Loan Document or any of the instruments
or agreements referred to therein, as the same may be amended from time to time.

                    9. Outstanding Indebtedness; Waiver of Claims. Each of
Borrower and the other Credit Parties hereby acknowledges and agrees that as of
December 14, 2006, the aggregate outstanding principal amount of (i) the
Revolving Loan is $41,261,572.10, (ii) the Term Loan A is $3,000,000 and (iii)
the Term Loan B is $18,000,000, and that such principal amounts are payable
pursuant to the Credit Agreement without defense, offset, withholding,
counterclaim or deduction of any kind. Borrower and each other Credit Party
hereby waives, releases, remises and forever discharges Agent, Lenders and each
other Indemnified Person from any and all claims, suits, actions,
investigations, proceedings or demands arising out of or in connection with the
Credit Agreement (collectively, “Claims”), whether based in contract, tort,
implied or express warranty, strict liability, criminal or civil statute or
common law of any kind or character, known or unknown, which Borrower or any
other Credit Party ever had, now has or might hereafter have against Agent or
Lenders which relates, directly or indirectly, to any acts or omissions of
Agent, Lenders or any other Indemnified Person on or prior to the date hereof;
provided, that neither Borrower nor any other Credit Party waives any Claim
solely to the extent such Claim relates to the Agent’s or any Lender’s gross
negligence or willful misconduct.

                    10. Expenses. Borrower and the other Credit Parties hereby
reconfirm their respective obligations pursuant to Sections 1.9 and 11.3 of the
Credit Agreement to pay and reimburse Agent, for itself and Lenders, for all
reasonable costs and expenses (including, without limitation, reasonable fees of
counsel) incurred in connection with the negotiation, preparation, execution and
delivery of this Amendment and all other documents and instruments delivered in
connection herewith.

                    11. Effectiveness. This Amendment shall be deemed effective
as of the date hereof (the “Amendment Effective Date”) only upon satisfaction in
full in the judgment of Agent of each of the following conditions:

                         (i) Amendment. Agent shall have received five (5)
original copies of this Amendment duly executed and delivered by Agent, the
Requisite Lenders, Borrower and the other Credit Parties.

                         (ii) Payment of Fees and Expenses. Borrower shall have
paid to Agent (i) a non-refundable cash amendment fee in the aggregate principal
amount of $50,000 for the pro

--------------------------------------------------------------------------------




rata account of the Lenders and (ii) all costs, fees and expenses owing in
connection with this Amendment and the other Loan Documents and due to Agent
(including, without limitation, reasonable legal fees and expenses).

                         (iii) Representations and Warranties. The
representations and warranties of or on behalf of the Borrowers and the Credit
Parties in this Amendment shall be true and correct on and as of the Amendment
Effective Date and the date hereof, except that any such representation or
warranty which is expressly made only as of a specified date need be true only
as of such date.

                    12. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

                    13. Counterparts. This Amendment may be executed by the
parties hereto on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

[SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered as of the day and year first above written.

 

 

 

BUTLER SERVICE GROUP, INC., as Borrower

 

By: -s- PETER MOHAN [d70210003.jpg]

 

Name: PETER MOHAN

 

Title: VP - TAX

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and Lender

 

 

 

By:

 

--------------------------------------------------------------------------------

 

Name:

 

--------------------------------------------------------------------------------

 

Title: Duly Authorized Signatory


--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered as of the day and year first above written.

 

 

 

BUTLER SERVICE GROUP, INC., as Borrower

 

 

By:

 

--------------------------------------------------------------------------------

 

Name:

 

--------------------------------------------------------------------------------

 

Title:

 

--------------------------------------------------------------------------------

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and Lender

 

By: -s- STEVEN SANICOLA [d70210002.jpg]

 

Name: STEVEN SANICOLA

 

Title: Duly Authorized Signatory


--------------------------------------------------------------------------------




          The following Persons are signatories to this Amendment in their
capacity as Credit Parties and not as Borrower.

 

 

 

BUTLER NEW JERSEY REALTY CORP.

 

By: -s- PETER MOHAN [d70210001.jpg]

 

Name: PETER MOHAN

 

Title: VP - TAX

 

 

 

BUTLER INTERNATIONAL, INC.

 

By: -s- PETER MOHAN [d70210001.jpg]

 

Name: PETER MOHAN

 

Title: VP - TAX

 

 

 

BUTLER SERVICES INTERNATIONAL, INC.

 

By: -s- PETER MOHAN [d70210001.jpg]

 

Name: PETER MOHAN

 

Title: VP - TAX

 

 

 

BUTLER TELECOM, INC.

 

By: -s- PETER MOHAN [d70210001.jpg]

 

Name: PETER MOHAN

 

Title: VP - TAX

 

 

 

BUTLER SERVICES, INC.

 

By: -s- PETER MOHAN [d70210001.jpg]

 

Name: PETER MOHAN

 

Title: VP - TAX

 

 

 

BUTLER UTILITY SERVICE, INC.

 

By: -s- PETER MOHAN [d70210001.jpg]

 

Name: PETER MOHAN

 

Title: VP - TAX


--------------------------------------------------------------------------------